Order filed, January 8, 2015.




                                           In The
                                   Court of Appeals
                                         For The
                              First District of Texas
                                        ____________

                                   NO. 01-14-00943-CR

                             VAUGHN MONROE, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 232nd District Court
                                 Harris County, Texas
                               Trial Court Case 1445412


                                          ORDER
       The reporter’s record in this case was due December 22, 2014. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Arlene Webb, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 30 days of the date of this order.


/s/ Rebeca Huddle
   Acting individually